Citation Nr: 1810551	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Huntington, West Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  Some relevant records are located in Content Legacy Manager, and all records are now in these electronic systems.

The Veteran testified at a February 2017 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  During that hearing, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c).  

The issue entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the February 2017 Travel Board hearing, the Veteran and his representative clearly and unambiguously withdrew the appeal for entitlement to service connection for a right ankle disorder.
2.  The Veteran's hypertension at least as likely as not had its onset in service.

3.  The Veteran's low back disorder is at least as likely as not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for a right ankle disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. §§ 3.102, 3.303.

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

During the February 2017 Travel Board hearing, the Veteran's representative clearly and unambiguously indicated that the Veteran wished to withdraw the appeal for entitlement to service connection for a right ankle disorder pending before the Board.

Inasmuch as the Veteran has withdrawn his appeal regarding the issues of entitlement to service connection for a right ankle disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Hypertension

Prior to his May 11, 2011, separation from service, the Veteran filed a pre-discharge compensation claim that included a claim for entitlement to service connection for hypertension.

During a May 16, 2011, VA examination, the examiner diagnosed the Veteran with elevated blood pressure, indicating that high blood pressure was a problem associated with the diagnosis.  In a December 2011 addendum, the same examiner indicated that, after a review of the record, that the Veteran did not have a diagnosis of hypertension.

By contrast, VA treatment records as early as May 2011 reflect treatment for and diagnosis of hypertension.  See also August 2011 and October 2012 VA Treatment Records.  By June 2016, VA treatment records reflect stable hypertension and benign hypertension.  See also November 2016 VA Treatment Records.

The evidence of record is at least in relative equipoise regarding whether the Veteran had a diagnosis of hypertension as early as May 2011, within a month of separation from service.  VA treatment records reflect treatment for hypertension.  The May 2011 VA examiner initially indicated "elevated blood pressure," before indicating no hypertension in an addendum.  The Board notes that the addendum did not address the diagnosis of hypertension in the Veteran's treatment records.  Hypertension is a medical term referring to high arterial blood pressure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 896 (32nd ed. 2012).  Therefore, the Board finds that the Veteran had a diagnosis of hypertension as early as May 2011.

The Veteran was discharged on May 11, 2011, and the examiner noted elevated blood pressure during a May 16, 2011, examination.  Additionally, VA treatment records as early as May 24, 2011, reflect a diagnosis of hypertension.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's hypertension, noted in May 2011 treatment records, had its onset in service, prior to his May 2011 separation from service.

Low Back Disorder

Prior to his May 2011 separation from service, the Veteran filed a pre-discharge compensation claim that included a claim for entitlement to service connection for a low back disorder.  
May 2011 imaging reflected a normal spine.  During a May 2011 VA examination, the Veteran reported low back pain in service.  The examiner determined that the lumbar spine examination was normal, but also noted "low back pain/strain."  In a December 2012 addendum, the examiner stated that there was no diagnosis of any back condition.

By contrast, May 2011 VA treatment records reflect treatment for back pain.  See also October 2012 and March 2014 VA Treatment Records.  By June 2016, VA treatment records reflect that the Veteran's diagnosis was changed to chronic back pain.  See also November 2016 VA Treatment Records.

At his February 2017 Travel Board hearing, the Veteran testified that he initially injured his back in 2008 during martial arts training.  The Board notes that the record contains an April 2009 post-deployment health form where the Veteran indicated he did not have any back pain.  However, he further testified that he had periodic pain in his low back since the in-service injury, but dealt with it himself until seeking treatment at VA after separation from service.  The Veteran is competent to report experiencing low back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the testimony to be probative and credible.  

The medical evidence indicates that the Veteran sought treatment for low back pain as early as May 2011, within a month of his separation from service.  As he has provided credible testimony regarding an in-service injury and continuing symptomology, the Board finds that he is entitled to service-connection for a low back disorder.  



ORDER

The appeal as to the claim for entitlement to service connection for a right knee disorder is dismissed.

Entitlement to service connection for hypertension is granted.
Entitlement to service connection for a low back disorder is granted.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The claims file contains an August 2009 letter from Shalhoub Family Counseling Services indicating that the Veteran received treatment for psychological problems, including alcohol abuse, while in service.  The claims file does not appear to contain these records.  On remand, the AOJ should attempt to obtain these records.

Upon separation from service, the Veteran underwent a May 2011 VA examination.  While the examiner noted in-service treatment for anxiety and depression, she ultimately determined the Veteran did not have PTSD or any mental disorders other than alcohol abuse.  The examiner did acknowledge mild anxiety symptoms, but indicated that she had not reviewed the Veteran's claims file.  Since the May 2011 VA examination, the Veteran has been diagnosed with adjustment disorder and depression.  See, e.g., August 2011 and October 2012 VA Treatment Records.  Additionally, the claims file contains conflicting evidence as to whether the Veteran has PTSD.  See, e.g., October 2012 and November 2016 VA Treatment Records (diagnosing PTSD); contra May 2012 and November 2016 VA Treatment Records (ruling out a diagnosis of PTSD).

In this case, the record contains competent evidence that the Veteran has diagnoses of several mental disorders, but does not contain sufficient evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).  On remand, the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since May 2017.

2.  With the help of the Veteran as necessary, attempt to obtain 2009 treatment records from Shalhoub Family Counseling Services.  All attempts to obtain such records should be documented in the claims file.

3.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination regarding the nature and etiology of any diagnosed PTSD and acquired psychiatric disorders, including depression, anxiety, and adjustment disorder.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, including PTSD, depression, anxiety, and adjustment disorder, occurred in or is otherwise etiologically related to the Veteran's military service.  The examiner should reconcile the VA treatment records reflecting a diagnosis of PTSD with the VA treatment records ruling out a diagnosis of PTSD.  See, e.g., May 2012, October 2012, and November 2016 VA Treatment Records.

With respect to PTSD, the examiner should determine whether diagnostic criteria to support a diagnosis of PTSD have been satisfied.

The examiner is advised that the Veteran should be evaluated under DSM-IV criteria.  A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If any benefit is not granted in full, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


